Title: To George Washington from Major James Monroe, 28 June 1778
From: Monroe, James
To: Washington, George


                    
                        Sir
                        4 Oclock [p.m., 28 June 1778]
                    
                    Upon not receiving any answer to my first information and observing the enimy inclining toward your right I thought it adviseable to hang as close on them as possible—I am at present within four hundred yrds of their right—I have only about 70 men who are now fatigued much—I have taken three prisoners—If I had six horsemen I think If I co[ul]d serve you in no other way I shod in the course of the night procure good intelligence wh. I wod as soon as possible convey you. I am Sir your most obt servt
                    
                        Jas Monroe
                    
                    
                        Lt Colo. Basset is with me and wishes the same.
                    
                